Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/20/2022 has been entered. Claims 1-7, 9, 11-13, and 15-23 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/21/2022. New grounds of rejections necessitated by amendments are discussed below.   
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "the switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, claim 12 recites the limitation “a coplanar electrode device” in line 4. Since claim 1 establishes a first electrode and a second electrode, it is unclear if the coplanar electrode device of claim 12 is the same or different from the first and second electrodes of claim 1.
Regarding claim 21, claim 3 recites the limitation "circulating tumor cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, claim 23 recites the limitation “cells or particles” in line 3. Since claim 1 establishes cells or particles, it is unclear if the cells or particles of claim 23 is the same or different from the cells or particles of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (Che et al. “Biophysical isolation and identification of circulating tumor cells” Lab Chip, 2017, 17, 1452) in view of Pierzchalski et al. (Pierzchalski et al. “Label-free single cell analysis with a chip-based impedance flow cytometer ” Proc. of SPIE Vol. 7568 75681B-2 (2010))
Regarding claim 1, Che discloses a system (Fig 1C) for isolating and enumerating cells or particles from a fluid comprising: 
a microfluidic chip (vortex HT) for isolating cells comprising: 
a substrate (Fig 1B); and 
at least one microfluidic channel (Fig 1D) disposed in the substrate between an inlet (inlets) and an outlet (HT outlet) and having a length (Fig 1C), the microfluidic channel comprising at least one expansion region (Fig 1D) disposed along the length of the channel (Fig 1B), the microfluidic channel being configured to generate a vortex (Fig 1D) within the at least one expansion region in response to fluid flowing through the microfluidic channel (p 1455, col 1, first paragraph).
Che further discloses a deformability cytometric (DC) chip, as a detection chip, fluidically connected to the microfluidic chip (Fig 1B) to characterize biophysical properties of circulating tumor cells (CTC) (Abstract). The coupling of vortex CTC enrichment and downstream technologies may prove useful for linking to other platforms for alternative modes of single-cell analyses (p 1459, col 1, first full paragraph). Deformability cytometry and impedance-based detection and are used for CTC detection as alternatives to immunofluorescence (p 1458, col 2, last paragraph).
Che fails to teach an impedance chip fluidly connected to the microfluidic chip, the impedance chip comprising an electrode region for enumerating cells or particles, the electrode region comprising: a first electrode; a second electrode; and a channel restriction through which cells or particles flow, the channel restriction being disposed between the first electrode and the second electrode and being configured to have a size greater than the cells or particles, the electrodes measuring a decrease in base current as a cell or particle passes through the channel restriction.
Pierzchalski is in the analogous art of impedance detection of cellular responses in micro-environments (abstract) and discloses a method where an impedance chip (Fig. 2) has a sample comprising cells (p. 3, fourth full paragraph) and an alternating current is applied to the sample (p. 4, first full paragraph). Pierzchalski teaches the impedance chip comprising an electrode region (Fig. 2, electrodes) for enumerating cells or particles (p. 4, section 3 teaches that as a particle passes through the electrodes, a change in electric field is recorded, thus the electrodes is capable of enumerating cells or particles; Fig. 11), the electrode region comprising: a first electrode (Fig. 2, interpreted as one of the electrodes, e.g. the excitation electrode on the left side of Fig. 2); a second electrode (Fig. 2, interpreted as one of the electrodes, e.g. the ground electrode on the left side of Fig. 2); and a channel restriction (Fig. 2, the channel restriction is interpreted as the region within the channel in the schematic view of the chip, wherein the schematic view of the microcapillary and electrodes is the channel restriction region) through which cells or particles flow (Fig. 2), the channel restriction being disposed between the first electrode and the second electrode (Fig. 2 shows the channel restriction, i.e. the region of the channel shown in the schematic view of microcapillary and electrodes, between the excitation and ground electrode) and being configured to have a size greater than the cells or particles (Fig. 2), the electrodes capable of measuring a decrease in base current as a cell or particle passes through the channel restriction (p. 4, section 3 teaches that as a particle passes through the electrodes, a change in electric field is recorded; Fig. 2, “impedance measurement”). Pierzchalski teaches for impedance analysis, multiple different frequencies can be simultaneously measured (p. 4, first full paragraph) which provide information on different properties of the cell (Fig 4). At higher frequencies, there is sufficient resolution to distinguish between viable cells, necrotic cells, and apoptotic cells (Figs 8A-B). This allows for identification and discrimination of cell subpopulations without any labels (p 9, second full paragraph). Combining impedance flow cytometry with other cell analysis systems could provide unequivocal identification of sub-populations and enable more reliable cell characterization (p 9, fifth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Che to incorporate the teachings of Pierzchalski to provide an impedance chip fluidly connected to the microfluidic chip, the impedance chip comprising an electrode region for enumerating cells or particles, the electrode region comprising: a first electrode; a second electrode; and a channel restriction through which cells or particles flow, the channel restriction being disposed between the first electrode and the second electrode and being configured to have a size greater than the cells or particles, the electrodes measuring a decrease in base current as a cell or particle passes through the channel restriction. Doing so would allow distinguishing between viable, necrotic, and apoptotic cells which allows for identification and discrimination of cell subpopulations without any labels as recognized by Pierzchalski. Furthermore, doing so would improve identification of cells and improve cell characterization as taught by Pierzchalski.
Regarding claim 2, Che further teaches the system comprising a switch (p 1454, col 2, last paragraph, “Device operation and workflow” p1455, col 1, first full paragraph) between the microfluidic chip and the detection chip (Fig 1B).
Regarding claim 3, Che further teaches wherein the switch selectively directs material discharged from the microfluidic chip to a waste vessel or to the detection chip (Section: “Device operation and workflow” - p 1454, col 2, last paragraph,— p 1455, col 1, first full paragraph).
Regarding claim 4, Che further teaches wherein the substrate is glass (p 1454, col 2, second full paragraph).
Regarding claim 5, Che further teaches wherein the microfluidic chip and impedance chip are disposed within a cartridge (Fig 1B).
Regarding claim 6, Che further teaches wherein the cartridge is removably connectable (p 1454, col 2, second paragraph) to a biopsy system for isolating and enumerating cells or particles from a fluid (p 1452, col 1, first paragraph and p 1455, col 1, third full paragraph).
Regarding claim 7, Che further teaches wherein the microfluidic chip is disposed in a first cartridge (Fig 1B) and the impedance chip is connected to (p 1454, col 2, second paragraph) a second cartridge (collection vessel), the first cartridge being fluidly connected to the second cartridge (p 1454, col 2, second paragraph).
Regarding claim 9, Che further teaches wherein the detection chip comprises an inertial focusing region (asymmetric curving channels), the inertial focusing region being directly upstream of the cytometry region (Fig 1C) (p 1455, col 1, first full paragraph).
Regarding claim 11, Che in view of Pierzchalski further teaches wherein the impedance chip comprises a voltage source for producing current (Pierzchalski , page 5 teaches cells are exposed to electric currents, which implies a voltage source).
If it is determined that Che fails to teach wherein the impedance chip comprises a voltage source for producing current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Che in view of Pierzchalski to provide the impedance chip comprises a voltage source for producing current. Doing so would utilize known electric structures in the art to properly connect to the electrodes for proper functioning and to enable to electric currents to be produced to measure impedance.
Regarding claim 12, Che in view of Pierzchalski further teaches wherein the impedance chip comprises a voltage source for producing current (Pierzchalski , page 5 teaches cells are exposed to electric currents, which implies a voltage source); and a coplanar electrode device (Pierzchalski, Fig. 2 shows coplanar electrodes) for two-point electrical measurement (Pierzchalski, Fig. 3). 
Regarding claim 13, Che discloses a method (abstract) for isolating and enumerating cells or particles from a sample fluid comprising: 
introducing (p 1454, col 2, last paragraph) a sample fluid (blood) comprising the cells or particles at a flow rate (p 1454, col 2, last paragraph) into a microfluidic chip (Fig 1B), the microfluidic chip having a microfluidic channel (Fig 1C) and an expansion region (Fig 1D) disposed along the length of the channel (Fig 1C), wherein a vortex forms in the expansion region to trap cells or particles in the expansion region (p 1454, col 2, last paragraph),
introducing a release fluid (buffer) into the microfluidic chip at a flow rate less than the flow rate of the sample fluid (p 1455, col 1, lines 7-11) to release the cells or particles from the expansion region (p 1455, col 1, lines 7-11);
introducing the release fluid (p 1455, col 1, lines 7-11) to a deformability cytometric (DC) chip, as a detection chip, fluidically connected to the microfluidic chip (Fig 1B) to enumerate and characterize biophysical properties of circulating tumor cells (CTC) (Abstract). The coupling of vortex CTC enrichment and downstream technologies may prove useful for linking to other platforms for alternative modes of single-cell analyses (p 1459, col 1, first full paragraph). Deformability cytometry and impedance- based detection and are used for CTC detection as alternatives to immunofluorescence (p 1458, col 2, last paragraph).
While Che teaches that analysis of cells include counting the cells (page 1455, section “Sample collection and analysis”; Fig. 2), Che fails to teach introducing the release fluid into an impedance chip, the impedance chip comprising a first electrode, a second electrode and a channel restriction disposed between the first electrode and the second electrode; generating a current in the impedance chip; passing the cells or particles through the channel restriction and measuring a decrease in base current as a cell or particle passes through the channel restriction, the channel restriction having a size greater than the cells or particles; and counting the number of base current drops to enumerate the cells or particles.
Pierzchalski is in the analogous art of impedance detection of cellular responses in micro-environments (abstract) and discloses a method where an impedance chip (Fig. 2) has a sample comprising cells (p. 3, fourth full paragraph) and an alternating current is applied to the sample (p. 4, first full paragraph). Pierzchalski teaches the impedance chip comprising a first electrode (Fig. 2, interpreted as one of the electrodes, e.g. the excitation electrode on the left side of Fig. 2), a second electrode (Fig. 2, interpreted as one of the electrodes, e.g. the ground electrode on the left side of Fig. 2) and a channel restriction (Fig. 2, the channel restriction is interpreted as the region within the channel in the schematic view of the chip, wherein the schematic view of the microcapillary and electrodes is the channel restriction region) disposed between the first electrode and the second electrode (Fig. 2 shows the channel restriction, i.e. the region of the channel shown in the schematic view of microcapillary and electrodes, between the excitation and ground electrode); generating a current in the impedance chip (Fig. 2; page 5, first paragraph); passing the cells or particles through the channel restriction (Fig. 2; page 4, section 3) and measuring a decrease in base current as a cell or particle passes through the channel restriction (page 4, section 3, Figs. 2 and 3 teach measuring change in impedance, i.e. change in current), the channel restriction having a size greater than the cells or particles (Fig. 2). Pierzchalski teaches the invention that impedance measurements can provide valuable diagnostic parameters, such as estimating cell number and cell size (page 1, section 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Che to incorporate the teachings of Pierzchalski to provide introducing the release fluid into an impedance chip, the impedance chip comprising a first electrode, a second electrode and a channel restriction disposed between the first electrode and the second electrode; generating a current in the impedance chip; passing the cells or particles through the channel restriction and measuring a decrease in base current as a cell or particle passes through the channel restriction, the channel restriction having a size greater than the cells or particles; and counting the number of base current drops to enumerate the cells or particles. Doing so would allow distinguishing between viable, necrotic, and apoptotic cells which allows for identification and discrimination of cell subpopulations without any labels as recognized by Pierzchalski. Furthermore, doing so would improve identification of cells and improve cell characterization as taught by Pierzchalski, wherein one of ordinary skill would be motivated to count the cells or particles as taught by Che.
Regarding claim 15, Che in view of Pierzchalski further teach wherein the first electrode, the second electrode and the channel restriction are part of an electrode region of the impedance chip (Pierzchalski, Fig. 2), the method further comprising passing the cells or particles through an inertial focusing region (Che, asymmetric curving channels) directly before passing the cells or particles through the electrode region (Che, Fig 1C) (p 1455, col 1, first full paragraph).
Regarding claim 16, Che further teaches the method comprising introducing (p 1455, col 1, first paragraph) a wash fluid (buffer) into the microfluidic chip after the sample fluid is introduced into the microfluidic chip and before the release fluid is introduced into the microfluidic chip (p 1455, col 1, first paragraph), the wash fluid being introduced at a flow rate at which the cells or particles remain in the expansion region (p 1455, col 1, first paragraph).
Regarding claim 17, Che further teaches wherein the wash fluid is directed to a waste container after it passes through the microfluidic chip (p 1455, col 1, first paragraph), the method comprising activating a switch to direct wash fluid through the detection chip after it passes through the microfluidic chip (p 1455, col 1, first paragraph), the wash fluid being introduced into the detection chip at a reduced flow rate p 1455, col 1, lines 7-11), the wash fluid being the release fluid (p 1455, col 1, first paragraph).
Regarding claim 18, Che further teaches wherein the microfluidic chip and impedance chip are disposed within the same cartridge (Fig 1B), the cartridge being removably received in an automated liquid biopsy processing system.
Regarding claim 19, Che further teaches wherein a vacutainer tube as a sample reservoir (p 1455, col 1, third full paragraph) is removably coupled to the cartridge (p 1454, col 2, first paragraph).
Regarding claim 20, Che in view of Pierzchalski further teaches wherein the fluid comprises cells (Che, Fig 1D) and an alternating current (Pierzchalski, page 4, section 3; Fig. 2), is applied to the release fluid as it passes through the impedance chip (Pierzchalski, page 4, section 3; Fig. 2). 
While, Che further discloses that cell viability is an important so that the cells can be useable for downstream analysis (Che, p. 1459, col 1, first paragraph), Che in view of Pierzchalski fail to teach the method further comprising differentiating viable cells from dead cells based on capacitive differences of the cells.
Pierzchalski is in the analogous art of impedance detection of cellular responses in micro-environments (Abstract) and discloses a method where an impedance chip (Fig 2) has a sample comprising cells (p 3, fourth full paragraph) and an alternating current is applied to the sample (p. 4, first full paragraph). For impedance analysis, multiple different frequencies can be simultaneously measured (p. 4, first full paragraph) which provide information on different properties of the cell (Fig 4). At higher frequencies, there is sufficient resolution to distinguish between viable cells, necrotic cells, and apoptotic cells (Figs 8A-B). This allows for identification and discrimination of cell subpopulations without any labels (p 9, second full paragraph). Combining impedance flow cytometry with other cell analysis systems could provide unequivocal identification of sub-populations and enable more reliable cell characterization (p 9, fifth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Che in view of Pierzchalski to incorporate the method of impedance detection with multiple frequency analysis of Pierzchalski to provide the method further comprising differentiating viable cells from dead cells based on capacitive differences of the cells. Doing so would allow distinguishing between viable, necrotic, and apoptotic cells which allows for identification and discrimination of cell subpopulations without any labels as recognized by Pierzchalski.
Regarding claim 21, Che in view of Pierzchalski further teach wherein the cell or particles or circulating tumor cells having a size of 10 to 30 µm (abstract; Fig. 3), the channel restriction being configured to have a size greater than the circulating tumor cells (Fig. 2).
Regarding claim 22, while Che teaches cell or particle sizes of larger than 15 µm (abstract) and a channel of a vortex region being 70 µm deep and 40 µm wide (page 1454, left column, last paragraph), Che in view of Pierzchalski fail to explicitly teach wherein the channel restriction is configured to have a size of 40 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Che in view of Pierzchalski to provide wherein the channel restriction is configured to have a size of 40 µm. One of ordinary skill in the art would have arrived at the claimed dimension through routine experimentation (see MPEP 2144.05 (II)) to optimize the size to be larger than the cell or particles as taught by Pierzchalski (Fig. 2).
Regarding claim 23, Che in view of Pierzchalski further teach wherein the channel restriction is configured to have a size greater than cells or particles having a size of 10 to 30 µm (Che, abstract, teaches cell or particle sizes of larger than 15 µm; Pierzchalski, Fig. 2 teaches the channel restriction has a size greater than the cell).

Response to Arguments
Applicant’s arguments, see pages 11-18, filed 10/20/2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Che et al. (Che et al. “Biophysical isolation and identification of circulating tumor cells” Lab Chip, 2017, 17, 1452) in view of Pierzchalski et al. (Pierzchalski et al. “Label-free single cell analysis with a chip-based impedance flow cytometer ” Proc. of SPIE Vol. 7568 75681B-2 (2010)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Di Carlo et al. (WO 2015200857 A1) teaches a system and method that includes a microfluidic chip (Figs. 3A-3B, 12) and an impedance chip (14), wherein the microfluidic channel comprises expansion regions (28), wherein the impedance chip comprises a first and second electrodes (66a, 66b).
Takakura et al. (WO 2015151226 A1, see machine translation) teaches a separation channel and particle detector (abstract) comprising an impedance chip (Fig. 1) comprising a first electrode (5), second electrode (6), and a channel restriction (1). Takakura teaches that decreases or increases in pulse-like signal of current is possible (page 7, last paragraph – page 8, first paragraph). Takakura teaches that the number of particles can be measured by counting current pulses generated when particles pass through pores (page 8, last paragraph).
	Mimamura (JP 2005062137 A) teaches cell counting device (paragraph [0001]) comprising an impedance chip (Fig. 4) comprising a first electrode (53), a second electrode (54), and a channel restriction (52c). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797